Citation Nr: 1425099	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to a disability rating higher than 20 percent for diabetic nephropathy.

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy, left foot.

5.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy, right foot.

6.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, right hand.

7.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, left hand.

8.  Entitlement to a disability rating higher than 10 percent for tinea rash.

9.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1966, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2012 rating decisions.  In 2010, the RO granted service connection for left and right hand peripheral neuropathy with a rating of 10 percent, each hand; denied service connection for diabetic retinopathy; denied a disability rating higher than 20 percent for diabetes mellitus with erectile dysfunction and tinea rash; granted a separate rating of 20 percent for diabetic nephropathy; and denied a disability rating higher than 10 percent, each, for left and right foot peripheral neuropathy.  In October 2012 the RO granted a separate rating of 10 percent for tinea rash.

In April 2012, the Veteran testified by videoconference from Guam before a Decision Review Officer sitting in Honolulu.  A transcript of that hearing is in the claims file.

The issue of entitlement to TDIU, which has been raised by the Veteran in conjunction with his claim for an increased rating for his service-connected disabilities, is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has retinopathy, and it is secondary to his service-connected diabetes mellitus type II.

2.  The Veteran has used oral medication and has been ordered to follow a restricted diet for control of his diabetes mellitus during the appeal period; but his diabetes mellitus has not required insulin, and he has not been ordered to avoid strenuous occupational and recreational activities at any time during the appeal period.

3.  The Veteran's nephropathy is productive of recurring albumin, but it has not been productive of hyaline and granular casts or red blood cells; transient or slight edema; diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a minimum evaluation of predominantly 100 at any time during the appeal period.  

4.  The Veteran's left foot, right foot, left hand, and right hand peripheral neuropathy disabilities have, each, been productive of at most mild incomplete paralysis throughout the appeal period.   

5.  The preponderance of the evidence indicates that the Veteran's tinea rash disability has affected less than 5 percent of total body area, and less than 20 percent of exposed body areas, since April 20, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetic retinopathy are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for an initial rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013). 

3.  The criteria for a disability rating higher than 20 percent for nephropathy with microalbuminuria have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, and 4.115a, Diagnostic Codes 7541, 7101 (2013).

4.  The criteria for a disability rating higher than 10 percent for left foot peripheral neuropathy have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

5.  The criteria for a disability rating higher than 10 percent for right foot peripheral neuropathy have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy, left hand, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2013).

7.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy, right hand, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2013).

8.  The criteria for a disability rating of 10 percent for tinea rash but no higher have been met effective from April 20, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in November 2009 and February 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records, together with VA and private medical records have been obtained.  

In addition, the RO provided the Veteran appropriate VA examinations in January 2010 and July 2012.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history; did a physical examination of the Veteran and reported all findings in detail; and considered the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran also testified in a Decision Review Officer hearing, and was afforded an opportunity to give testimony before the Board; which he declined.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II. Service Connection Claim 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran seeks service connection for retinopathy, which he suggests may be related to his service-connected diabetes mellitus type II disability.  In July 2010 the RO denied the claim on the grounds that the Veteran had not been diagnosed with diabetic retinopathy.  However, the medical evidence of record consistently reflects the finding of "mild nonproliferative diabetic retinopathy of both eyes."  See, e.g., VA medical records from Guam, dated in 2009 and 2012.  See also the report of a January 2010 VA diabetes examination (noting that the Veteran "has retinopathy, per Optometry evaluation 3/30/09"); a medical statement from a private provider dated in January 2010 (advising of "significant retinopathy"); and the report of a July 2012 VA diabetes examination (noting that the Veteran "has diabetic retinopathy and has undergone ophthalmology evaluations (last exam 9/26/11) that noted mild NPDR OU").  As there is competent medical evidence of diabetic retinopathy during the appeal period service connection is warranted.    

III.  Increased Rating Claims  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In addition, in a claim for increase, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A. Diabetes mellitus 

In a rating decision dated in August 2004, the RO granted service connection for diabetes mellitus and assigned a rating of 20 percent effective July 28, 2002.  In September 2009 the Veteran filed a claim for an increased rating.  In a rating decision dated in July 2010 the RO awarded separate evaluations for nephropathy, and left and right hand neuropathy, special monthly compensation for erectile dysfunction, and denied an increased rating for the diabetes itself and left and right foot neuropathy.  These are discussed below.  Subsequently, in an October 2012 rating action, the RO awarded a separate compensable evaluation for tinea rash due to diabetes.  This is discussed below as well.  

Diabetes itself is evaluated under Diagnostic Code 7913.  The criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Loss of associated erectile power is entitled to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Medical records, including the reports of VA diabetes mellitus examinations in January 2010 and July 2012, show that while the Veteran has been on a regulated diet due to his diabetes, he has not been on insulin, and his activities have not been restricted, secondary to his diabetes, at any time during the appeal period.  The criteria for a 40 percent or higher rating under Diagnostic Code 7913 are therefore not met, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  A staged rating is in turn not warranted as the evidence does not meet the schedular criteria for a rating greater than 20 percent at any time during the appeal period.  See Hart, 21 Vet. App. 505.  

As for a higher or separate rating for the Veteran's comorbid erectile dysfunction, the Veteran is already in receipt of special monthly compensation for loss of use of creative organ (erectile dysfunction), and there is no allegation or evidence of any other penile disorder, such as removal of the penis or testes, atrophy, or epididymo-orchitis.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-21, 23-25.  Accordingly, a higher or separate rating is not warranted.

B. Diabetic nephropathy 

With respect to diabetic nephropathy, it has been evaluated under the provisions of Diagnostic Code 7541, as 20 percent disabling.  Under this code, renal involvement of diabetes mellitus shall be rated as renal dysfunction under 38 C.F.R. § 4.115a.  Under that criteria, a noncompensable (0 percent) rating is assigned for renal dysfunction manifested by albumin and casts with history of acute nephritis; or if hypertension is non-compensable under Diagnostic Code 7101.  A higher rating of 30 percent is warranted where renal dysfunction is productive of constant or recurring albumin with hyaline and granular casts or red blood cells, or for renal dysfunction productive of transient or slight edema, or where hypertension is at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is warranted for renal dysfunction productive of constant albuminuria with some edema, or when renal dysfunction is productive of definite decrease in kidney function, or where hypertension is at least 40 percent disabling under Diagnostic Code 7101; and an 80 percent rating is warranted for renal dysfunction productive of persistent edema and albuminuria with BUN 40 to 80 mg%; or when renal dysfunction is productive of creatinine 4 to 8 mg%; or when renal dysfunction is productive of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 rating is warranted for renal dysfunction productive of symptoms requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7101, which pertains to evaluation of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is assigned where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more and  requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is assigned where diastolic pressure is  predominantly 110 or more, or; systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned where diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more. 

VA primary care clinic visit in March 2009 found blood pressure of 131/75.  BUN was 9 mg% and creatine was 0.9 mg%.  

Laboratory work in December 2009 found BUN of 10 mg%, creatinine of 1.2 mg%, and HgA1C was 7.7.  Urine microalbumin was positive.  VA examination in January 2010 found blood pressure of 186/70; but according to the January 2010 VA diabetes examiner, there was also no edema, anorexia, lethargy, weakness, or weight loss or gain secondary to renal dysfunction.  Diagnosis was diabetes mellitus type II with complications of diabetic nephropathy with microalbuminuria.  

Laboratory work in January 2012 found BUN of 6 mg% and creatinine of 1 mg%, and spot urine microalbumin/creatine of 19.  According to a July 2012 VA diabetes examiner, there was no evidence of persistent proteinuria, hematuria, or GFR < 60 cc/min/1.73m2); and no edema, anorexia, lethargy, weakness, or markedly decreased function of another organ secondary to renal dysfunction.

VA primary care clinic visit in February 2012 found blood pressure of 123/58.  BUN was 6 mg% and creatine was 1.0 6 mg%.  Diagnosis was diabetes, well controlled.  In July 2012 blood pressure was 139/70; BUN was 11 (7-22) mg/dL; and creatine was 1.0 (0.6-1.2) mg/dL  There was no edema, cyanosis or clubbing.  In August 2012 blood pressure was 140/70; BUN was 7 mg% and creatine was 1.1 mg%.   

Preliminarily, the Board notes that while Diagnostic Code 7541 provides for evaluation of nephropathy as renal dysfunction, the Veteran has been accorded a rating of 20 percent by the RO under the urinary frequency provisions of 38 C.F.R. § 4.115a.  The Board will therefore consider whether a higher rating is warranted under that criteria.  

Under the urinary frequency provisions of 38 C.F.R. § 4.115a, the next higher (maximum) rating of 40 for urinary frequency is assigned when there is a daytime voiding interval of less than one hour, or when there is awakening to void five or more times per night.

In this case the Veteran does not have a daytime voiding interval of less than one hour or awake to void five or more times per night.  See January 2010 VA diabetes examination report.  See also Veteran's testimony during his April 2012 Decision Review Officer hearing that he has had no increase in urinary frequency since his January 2010 examination.  Indeed, according to the July 2012 VA examiner, the Veteran does not have a voiding dysfunction at all (see July 2012 "male reproductive system" examination report).  Accordingly, the criteria for a rating higher than 20 percent under the urinary frequency provisions of 38 C.F.R. § 4.115a are not met at any time during the appeal period.  

As for a higher rating under the renal dysfunction provisions of 38 C.F.R. § 4.115a, although there is medical evidence of recurring albumin since December 2009, there is no record of hyaline and granular casts or red blood cells; or of transient or slight edema.  38 C.F.R. § 4.115a, Diagnostic Code 7541.  Additionally, diastolic pressure was not predominantly 100 or more; systolic pressure was not predominantly 160 or more; and there was no minimum evaluation of predominantly 100 at any time during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In fact, there is no record of diastolic pressure of 100 or more at any time during the appeal period, and only one instance of systolic pressure above 160; so the Veteran's readings are clearly predominantly below, not at or above, the criteria for a compensable rating for hypertensive vascular disease.  The criteria for a higher rating of 30 percent or more for diabetic nephropathy are therefore not met, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  A staged rating is in turn not warranted as the evidence does not meet the schedular criteria for a rating greater than 20 percent at any time during the appeal period.  Hart, 21 Vet. App. 505.  

That being said, the Board notes that VA regulations provide that the effective date in a claim for increase shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).  

Although there is clinical evidence in this case of elevated (though within normal limits) BUN and creatine prior to the Veteran's September 2009 claim for an increased rating (see, e.g., March 2009 clinic records), the Veteran's renal dysfunction did not meet the criteria for a compensable rating prior to the effective date assigned by the RO.  See 38 C.F.R. § 4.115a, Diagnostic Code 7541 (providing for a noncompensable rating for a noncompensable (0 percent) rating for renal dysfunction manifested by albumin and casts with history of acute nephritis; or when hypertension is non-compensable under Diagnostic Code 7101).  See also 38 C.F.R. § 4.115 (providing that albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis).  The criteria for an effective date prior to September 28, 2009 (the date of receipt of the claim), for the rating increase to 20 percent for diabetic nephropathy are therefore not met.

C. Peripheral neuropathy, left and right foot.   

In its August 2004 rating decision the RO also granted service connection for left and right foot peripheral neuropathy with a rating of 10 percent, each foot.  In September 2009 the Veteran filed a claim for an increased rating, which was denied by the RO in its July 2010 rating decision.  The Veteran has appealed.  

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The Veteran's right foot peripheral neuropathy has been rated under the sciatic nerve provisions of Diagnostic Code 8520; and his left foot peripheral neuropathy has been rated under the external popliteal (common peroneal) nerve provisions of Diagnostic Code 8521 throughout the appeal period.

Under Diagnostic Code 8520, a 10 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is mild in severity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderate in severity; and a 40 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderately-severe in severity.  Id.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe in severity with marked muscular atrophy.  Id.  A maximum 80 percent disability rating is warranted for complete paralysis of the sciatic nerve productive of symptoms such as foot dangle or drop, active movement of muscles below the knee absent, or weakened or (very rarely) lost flexion of the knee.  Id.   

Diagnostic Code 8521 concerns impairment of the external popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Id.  Complete paralysis is manifested by symptoms such as foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes; and complete paralysis warrants a 40 percent disability rating.  Id.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The term "incomplete paralysis" in peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has carefully considered the Veteran's subjective complaints of difficulty walking due to pain in both feet, weakness in the right foot, and trouble climbing steps due to his nonservice-connected knee and ankle problems (see April 2012 Decision Review Officer hearing Transcript), and his spouse's April 2012 statement that the Veteran was suffering from pain in his feet and difficulty walking.  The Board also notes the Veteran's complaints, during his January 2010 and July 2012 VA examinations, of tingling and numbness in his feet, as well as examination findings of moderate paresthesia, dyesthesia, numbness, and decreased sensation in both feet.  See January 2010 and July 2012 VA peripheral neuropathy examination reports.  However, there are no muscle atrophy or trophic changes in the Veteran's feet, and according to the July 2012 examiner, the lay and objective evidence of moderate paresthesia, dyesthesia, numbness, and decreased sensation in the feet does not support a diagnosis of incomplete paralysis; much less complete paralysis.  See also January 2010 examiner's report (has neuritis but no muscle wasting or atrophy).  The 2012 examiner specifically notated that the Veteran's left and right foot peripheral neuropathy was "normal," and did not constitute incomplete or complete paralysis; and there is no medical evidence of record that contradicts this assessment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

Although the Veteran reports that he has difficulty walking and climbing stairs, he says that this is due to his nonservice-connected knee and ankle problems.  See Transcript, pp. 6-7 (" . . . I can only walk short distance. I'm having a lot of trouble climbing steps because [of] my knee and my ankle").  Based on all of the lay and medical evidence of record (particularly the absence of any muscle atrophy and the examiner's finding that the Veteran's bilateral foot peripheral neuropathy does not rise to the level of incomplete paralysis), the Board finds that the weight of the evidence is against a finding of moderate incomplete paralysis.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  See also Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a (providing that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree).  The criteria for a higher rating of 20 percent or more under Diagnostic Codes 8520 and 8521 are therefore not met, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  A staged rating is in turn not warranted as the evidence does not meet the schedular criteria for a rating greater than 10 percent at any time during the appeal period.  See Hart, 21 Vet. App. 505.  

D. Peripheral neuropathy, left and right hand 

In its July 2010 rating decision the RO granted service connection for left and right hand peripheral neuropathy with a rating of 10 percent, each hand, effective September 8, 2009.  The Veteran has appealed for a higher rating.  

The Veteran's left and right hand peripheral neuropathy disabilities have been rated under the provisions of Diagnostic Code 8699-8615 throughout the appeal period.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27. 

Under the neuritis provisions of Diagnostic Code 8615, mild incomplete paralysis of the median nerve of either extremity warrants a 10 percent disability rating.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant hand or 30 percent for the dominant hand.  A rating of 50 percent for the dominant hand (and 40 percent for the nondominant hand) is warranted if there is severe incomplete paralysis.  A 70 percent rating for the dominant hand (or 60 percent for the nondominant hand) is warranted for complete paralysis manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; pain with trophic disturbances 

The Board has carefully considered the Veteran's subjective complaints of numbness, tingling, pain, loss of strength, and weakness in his right and left hands (see April 2012 Decision Review Officer Hearing Transcript); and examination findings in January 2010 and July 2012 of moderate paresthesia, dyesthesia, numbness, and decreased sensation in the hands and fingers.  See January 2010 and July 2012 VA peripheral neuropathy examination reports.  However, clinical testing found normal hand (including grip) strength and no muscle atrophy, and according to the July 2012 examiner, the lay and objective evidence of moderate paresthesia, dyesthesia, numbness, and decreased sensation in the hands and fingers does not support a diagnosis of even "incomplete paralysis," much less complete paralysis.  See also January 2010 examiner's report (has neuritis but no muscle wasting or atrophy).  There is no medical evidence of record that contradicts this assessment.  See Colvin.  Based on all of the lay and medical evidence of record (particularly, the absence of any muscle atrophy and the examiner's finding that the Veteran's bilateral hand peripheral neuropathy does not rise to the level of incomplete paralysis), the Board finds that the weight of the evidence is against a finding of moderate incomplete paralysis.  The criteria for a higher rating of 20 percent or more under Diagnostic Code 8615 are therefore not met, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  A staged rating is in turn not warranted as the evidence does not meet the schedular criteria for a rating greater than 10 percent at any time during the appeal period.  See Hart, 21 Vet. App. 505.  

E. Tinea rash 

With respect to tinea rash, separately evaluated at 10 percent from July 2012, since the predominant disability picture is one of dermatitis or eczema, it is rated under Diagnostic Code 7806.  Under this code, the criteria for the next higher rating, 30 percent, is warranted where 20 to 40 percent of the entire body is affected or 20 to 40 percent of the exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12- month period.

Preliminarily, the Board notes that there is no evidence of disfigurement of the head, face, or neck due to the Veteran's service-connected fungal skin rash, and no evidence of any residual scarring (see January 2010 and July 2012 VA examination reports), so evaluation under Diagnostic Codes 7800-7805 is not for application.  However, according to the July 2012 examiner, between 5 to 20 percent of exposed body areas was affected by tinea; to the face, arms, and legs.  This meets the criteria for a schedular rating of 10 percent; but no more.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806.

Although the Veteran's spouse wrote that the Veteran's tinea rash covered his entire body, and that "this horrible rash [sic] is always present on his arms, chest, back and legs," the Board notes that the Veteran also has psoriasis, for which he uses corticosteroids (see VA treatment records), and the Veteran is not service-connected for psoriasis.  Although the examiner did not specify the percentage of involvement by psoriasis, the Board finds that it is sufficient that he specifically noted that less than 5 percent of total body area, and less than 20 percent of exposed body areas, was affected by the Veteran's fungal rash disorder.  

While the Veteran's spouse attributed all of the Veteran's skin problems to his service-connected fungal disability, it is not argued or shown that she is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to diagnose skin disorders.  The Board accordingly does not find the lay assertion that the Veteran's tinea rash covers his entire body to be probative.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence)

Accordingly, and based on the medical evidence of record, which is uncontroverted by any other competent evidence, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for tinea rash, and the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 5107(b).  A staged rating is in turn not warranted as the evidence does not meet the schedular criteria for a rating greater than 10 percent at any time during the appeal period.  See Hart, 21 Vet. App. 505.  However, based on the July 2012 examination findings and on the April 2012 lay evidence from the Veteran and his spouse (see, e.g., Decision Review Officer Hearing transcript, p. 5), and according the Veteran all reasonable doubt (38 C.F.R. § 4.3), the Board is persuaded that between 5 to 20 percent of exposed body areas was affected by the Veteran's recurrent fungal rash disorder from the time of his April 20, 2012 hearing.  Accordingly, the Board finds that an earlier effective date of April 20, 2012, for the 10 percent rating for tinea rash is warranted.  See 38 C.F.R. § 3.400(o)(2).

Extraschedular Consideration and TDIU

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the assigned rating criteria reasonably describe the Veteran's disabilities and symptoms (discussed, in detail, above), and provide for higher ratings based on additional or more severe symptoms than currently shown by the evidence; thus, his service-connected disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is therefore not warranted. 

The issue of TDIU is addressed in the remand portion of this decision.


ORDER

Service connection for diabetic retinopathy is granted.

Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus is denied.

Entitlement to an initial disability rating higher than 20 percent for diabetic nephropathy is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy, right foot, is denied.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy, left foot, is denied.

Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, right hand, is denied.

Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy, left hand, is denied.

Entitlement to a disability rating of 10 percent, but no higher for tinea rash effective from April 20, 2012, is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board is mindful that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  As the Veteran maintains that he is unemployable secondary to his service-connected diabetes and its complications (see, e.g., March 2013 letter from Veteran's Congresswoman), and as this assertion is part of his claim for an increased rating, the issue of TDIU is remanded for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).   

Accordingly, the case is REMANDED for the following action:

1.  After providing appropriate notice of the requirements to establish TDIU, and undertaking any indicated development, adjudicate the issue of TDIU.  

2.  If the issue of TDIU is denied and the Veteran appeals that decision, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


